Case 2:20-cv-18008-JMV-JBC Document 8 Filed 12/31/20 Page 1 of 2 PageID: 523




Via ECF

December 31, 2020

Clerk of the Court
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

Re: Wharton LH LP v. Tri-Coastal Design Services, LLC., et al.
    Case No.: 2:20-cv-18008-JMV-JBC
    REQUEST TO ADJOURN PURSUANT TO L.Civ.R. 7.1(d)(5)

Dear Clerk of the Court:

      This office represents defendants in this matter. On December 3, 2020, a Notice of
Removal was filed for the above captioned case. On December 24, 2020, Plaintiff filed a motion
to Remand currently returnable January 19, 2021.

       This letter shall serve as a request to adjourn the return date for the above referenced motion
to February 1, 2021 pursuant to L.Civ.R. 7.1(d)(5). The originally noticed motion day has not
been previously extended or adjourned. Opposition papers are due on or before January 5, 2021.


                                               Respectfully Submitted,

                                               LAW OFFICES OF TEDD S. LEVINE, LLC


                                               By:___/s/ Tedd S. Levine_________________
                                                     Tedd S. Levine, Esq.

TSL/tl
Case 2:20-cv-18008-JMV-JBC Document 8 Filed 12/31/20 Page 2 of 2 PageID: 524
